United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Edinburg, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0038
Issued: June 8, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 17, 2016 appellant filed a timely appeal from a September 23, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision, dated February 10, 2016, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On February 27, 2013 appellant, then a 40-year-old supervisory border patrol agent, filed
a traumatic injury claim (Form CA-1) alleging that he sustained a left eye injury when a tree
branch struck him when tracking through a wooded area. OWCP accepted appellant’s condition
for superficial injury of the left cornea and central opacity of the left cornea. Appellant did not
stop work.
On August 7, 2013 Dr. John D. Goosey, a Board-certified ophthalmologist, performed a
lamellar keratoplasty of the left eye and diagnosed central corneal scar of the left eye.
On November 13, 2014 appellant filed a claim for a schedule award (Form CA-7).
On February 24, 2015 OWCP referred appellant for a second opinion to Dr. Thomas P.
Dowhan, a Board-certified ophthalmologist, for a determination of whether appellant had
permanent impairment attributable to his accepted conditions. In a report dated April 20, 2015,
Dr. Dowhan noted a history of appellant’s work-related incident and subsequent treatment. He
indicated that appellant was struck in the left eye by a tree branch while working. Dr. Dowhan
noted that the injury left appellant with a superficial scar causing visual impairment. He advised
that appellant underwent lamellar keratoplasty to correct the condition and restore vision.
Appellant reported a significant decrease in vision in the left eye and photophobia on days when
the sun was bright. Dr. Dowhan indicated that maximum medical improvement was reached on
August 7, 2013. He noted that following surgery, appellant showed signs of graft rejection, but
after medical management his condition has stabilized. Dr. Dowhan diagnosed corneal scar and
central opacities. He opined that, pursuant to the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides),3 Table 12-2
and 12-3, Impairment of Visual Acuity, appellant had 75 percent permanent impairment of the
left eye.
In a September 30, 2015 report, an OWCP medical adviser indicated that Dr. Dowhan
failed to provide letter chart acuity for binocular vision. He requested that Dr. Dowhan provide a
visual acuity score so that an acuity-related impairment rating could be accurately determined.
On October 5, 2015 OWCP requested Dr. Dowhan provide a visual acuity score for both
eyes. On November 19, 2015 Dr. Dowhan opined that, pursuant to the A.M.A., Guides, Table
12-2 and 12-3, the functional acuity score was 85. He diagnosed visual loss of left eye due to
corneal opacity. Dr. Dowhan calculated 15 percent visual permanent impairment. In a
January 18, 2016 report, the medical adviser agreed with Dr. Dowhan’s impairment rating
determination of 15 percent permanent impairment of the left eye.
3

A.M.A., Guides (6th ed. 2009).

2

In a decision dated February 10, 2016, OWCP granted appellant a schedule award for 15
percent permanent impairment of the left eye. The period of the award ran from May 2 to
October 16, 2014.
On August 9, 2016 appellant, through counsel, requested reconsideration. He submitted a
new report from Dr. Ronald H. Krasney, a Board-certified ophthalmologist, and asserted that,
based on this new evidence, OWCP’s decision should be vacated and the previous decision
overturned. In his July 5, 2016 report, Dr. Krasney noted a history of appellant’s injury and
medical treatment. He noted that appellant experienced a difficult postoperative course with
early signs of graft rejection which explained his persistent photophobic symptoms and persistent
corneal opacities. Dr. Krasney referenced OWCP’s medical adviser’s note which considered
impairment based on visual acuity in both eyes. However, he advised that this method did not
truly consider the impairment in the left eye which includes loss of stereopsis. Dr. Krasney
indicated that his “own personal comment on this matter is how anyone would feel if they had
two of something and now only had one that is functioning.” He further noted that “to most
anyone, this would be at least 50 percent loss and if it were one’s own personal situation this loss
might be considered even more severe.”
Appellant also submitted a March 9, 2016 report from Dr. Dowhan who treated him for
left eye pain, sticky left eye, and headaches from blurred vision which was worse over the last
week. Dr. Dowhan diagnosed pain in the left eye, foreign body in cornea of left eye, blurred
vision, history of cornea transplant, history of photophobia of the left eye, and cornea edema. He
noted removing the exposed part of a suture.
In a September 23, 2016 decision, OWCP denied appellant’s request for reconsideration,
finding that the evidence submitted was insufficient to warrant a merit review.
LEGAL PRECEDENT
Under section 8128(a) of FECA,4 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(3) of the implementing federal regulations, which provides that a claimant may
obtain review of the merits of his or his written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence that:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by the
(Office); or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by OWCP.”5
4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.606(b)(3).

3

Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.6
ANALYSIS
By decision dated February 10, 2016, OWCP granted appellant’s claim for a schedule
award for 15 percent permanent impairment of the left eye. In a September 23, 2016 decision,
OWCP denied appellant’s reconsideration request, without conducting a merit review, finding
that the evidence submitted was insufficient to warrant review of the prior decision as it neither
raised substantive legal questions, nor included new and relevant evidence.
However, with his August 9, 2016 reconsideration request, appellant submitted relevant
and pertinent evidence not previously considered by OWCP.
With his request for
reconsideration, appellant submitted a report from Dr. Krasney, a Board-certified
ophthalmologist, dated July 5, 2016, who noted that appellant experienced a difficult
postoperative course with early signs of graft rejection which explained his persistent
photophobic symptoms and persistent corneal opacities. Dr. Krasney referenced OWCP’s
medical adviser’s note which considered impairment based on visual acuity in both eyes, but
advised that this method did not truly consider the impairment in the left eye which included loss
of stereopsis. He indicated that his “own personal comment on this matter is how anyone would
feel if they had two of something and now only had one that is functioning.” Dr. Krasney further
noted that “to most anyone, this would be at least 50 percent loss and if it were one’s own
personal situation this loss might be considered even more severe.” This particular medical
evidence is relevant as it addressed permanent impairment of appellant’s left eye. Specifically,
Dr. Krasney referenced OWCP’s medical adviser’s note which considered impairment based on
visual acuity in both eyes, but not impairment in the left eye which includes loss of stereopsis.
While this evidence may be of limited probative value as to the extent of permanent impairment,
the Board has held that the requirement for reopening a claim for merit review does not include
the requirement that a claimant must submit all evidence which may be necessary to discharge
his or her burden of proof. Instead, the requirement pertaining to the submission of evidence in
support of reconsideration only specifies that the evidence be relevant and pertinent and not
previously considered by OWCP.7
The Board finds that, in accordance with 20 C.F.R. § 10.606(b)(3)(iii), the new report
from Dr. Krasney is sufficient to require reopening appellant’s case for further review on its
merits. The case shall be remanded for OWCP to reopen appellant’s claim for a merit review.
Following this and such other development as deemed necessary, OWCP shall issue an
appropriate merit decision on the appellant’s claim.

6

Id. at § 10.608(b).

7

See Helen E. Tschantz, 39 ECAB 1382 (1988).

4

CONCLUSION
The Board finds that OWCP, in its decision dated September 23, 2016, improperly denied
appellant’s request for reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the September 23, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
development in accordance with this decision.
Issued: June 8, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

